        Case 1:21-cv-00077-SAV Document 27              Filed 08/10/21    Page 1 of 33




                 UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: The Honorable Stephen Alexander Vaden, Judge
__________________________________________
                                             )
ELLWOOD CITY FORGE COMPANY, et. al.,         )
                                             )
                     Plaintiffs,             )
                                             )
         v.                                  )
                                             )
UNITED STATES,                               )       Consol. Ct. No. 21-00077
                                             )
                     Defendant,              )
                                             )
         and                                 )
                                             )
BGH EDELSTAHL SIEGEN GMBH,                   )
                                             )
                     Defendant-Intervenor.   )
__________________________________________)


                        BGH EDELSTAHL SIEGEN GMBH
               MOTION FOR JUDGMENT UPON THE AGENCY RECORD

       Pursuant to Rule 56.2 of the Rules of this Court, BGH Edelstahl Siegen GmbH (“BGH”),

defendant-intervenor and plaintiff in the companion case BGH Edelstahl Siegen GmbH v. United

States, Court No. 21-00079 (CIT), respectfully moves this Court for an order granting movant

judgment on the agency record against Defendant, the United States (representing the U.S.

Department of Commerce (“Commerce”)), including, but not limited to the following relief:

              Remand to Commerce to reconsider the cost-based particular market situation

               (“PMS”) adjustment for BGH’s electricity and ferrochrome inputs;

              Remand to Commerce to reconsider the application of the differential pricing

               methodology to BGH in this investigation;




                                               1
        Case 1:21-cv-00077-SAV Document 27              Filed 08/10/21     Page 2 of 33




              Remand to Commerce to recalculate the weighted-average dumping margin

               assigned to BGH in this investigation;

              Granting BGH such other relief as the Court may deem appropriate.

       A memorandum of points and authorities in support of this motion is being filed

contemporaneously with this motion.

       WHEREFORE, for the reasons described in this motion and the accompanying

memorandum in support thereof, BGH respectfully requests that the Court enter judgment in its

favor. A proposed order is submitted with this motion for the Court’s consideration.


                                             Respectfully submitted,

                                             /s/ Marc E. Montalbine
                                             Marc E. Montalbine*
                                             J. Kevin Horgan
                                             Gregory S. Menegaz
                                             Alexandra H. Salzman**
                                             DEKIEFFER & HORGAN, PLLC
                                             1090 Vermont Ave., N.W.
                                             Suite 410
                                             Washington, D.C. 20005
                                             Tel: (202) 783-6900
                                             Fax: (202) 783-6909
                                             Email: montalbine@dhlaw.de
Date: August 9, 2021                         Counsel to BGH Edelstahl Siegen GmbH




_____________
* Admitted to Virginia Bar; practice limited to Federal International Trade Matters pursuant to
D.C. Bar Rule 49(c)(2).
** Admitted to California Bar; practice supervised by attorneys of the firm who are active D.C.
Bar members pursuant to D.C. Bar Rule 49(c)(8).



                                                2
        Case 1:21-cv-00077-SAV Document 27             Filed 08/10/21        Page 3 of 33




                 UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: The Honorable Stephen Alexander Vaden, Judge
__________________________________________
                                             )
ELLWOOD CITY FORGE COMPANY, et. al.,         )
                                             )
                     Plaintiffs,             )
                                             )
         v.                                  )
                                             )
UNITED STATES,                               )       Consol. Ct. No. 21-00077
                                             )
                     Defendant,              )
                                             )
         and                                 )
                                             )
BGH EDELSTAHL SIEGEN GMBH,                   )
                                             )
                     Defendant-Intervenor.   )
__________________________________________)

                                           ORDER

       Upon consideration of the Rule 56.2 Memorandum in support of its Motion for

Judgment upon the Agency Record filed by BGH Edelstahl Siegen GmbH, defendant-intervenor

and plaintiff in the companion case BGH Edelstahl Siegen GmbH v. United States, Court No. 21-

00079 (CIT), and all other papers and proceedings had herein, it is hereby

       ORDERED that said motion is GRANTED, and it is further

       ORDERED that this case is remanded to the U.S. Department of Commerce, with

instructions that Commerce redetermine aspects of its final determination as instructed by this

Court in its accompanying slip opinion.

   SO ORDERED.



   Date: ______________, 2021                              __________________________
      New York, New York                                   Stephen Alexander Vaden, Judge
       Case 1:21-cv-00077-SAV Document 27          Filed 08/10/21   Page 4 of 33




                UNITED STATES COURT OF INTERNATIONAL TRADE


BEFORE: The Honorable Stephen Alexander Vaden, Judge
__________________________________________
                                             )
ELLWOOD CITY FORGE COMPANY, et. al.,         )
                                             )
                     Plaintiffs,             )
                                             )
         v.                                  )
                                             )
UNITED STATES,                               )       Consol. Ct. No. 21-00077
                                             )
                     Defendant,              )
                                             )
         and                                 )       PUBLIC VERSION
                                             )
BGH EDELSTAHL SIEGEN GMBH,                   )       Confidential information deleted
                                             )       from Appendix 1
                     Defendant-Intervenor.   )
__________________________________________)


                          BGH EDELSTAHL SIEGEN GMBH
                      RULE 56.2 MEMORANDUM IN SUPPORT OF
                 MOTION FOR JUDGMENT UPON THE AGENCY RECORD




                                                Marc E. Montalbine
                                                J. Kevin Horgan
                                                Gregory S. Menegaz
                                                Alexandra H. Salzman
                                                DEKIEFFER & HORGAN, PLLC
                                                1090 Vermont Ave., N.W.
                                                Suite 410
                                                Washington, D.C. 20005
                                                Tel: (202) 783-6900
                                                email: montalbine@dhlaw.de
                                                Counsel to BGH Edelstahl Siegen GmbH
Dated: August 9, 2021
        Case 1:21-cv-00077-SAV Document 27                                   Filed 08/10/21              Page 5 of 33




                                              TABLE OF CONTENTS

I.     RULE 56.2 STATEMENT ................................................................................................ 1

       A.        Administrative Determinations Sought to be Reviewed ....................................... 1

       B.        Issues Presented ..................................................................................................... 1

II.    STATEMENT OF FACTS ................................................................................................ 2

III.   SUMMARY OF ARGUMENT ......................................................................................... 3

IV.    ARGUMENT .................................................................................................................... 5

       A.        Commerce Erred in Making PMS Adjustments to BGH’s Reported Cost
                 of Manufacture ....................................................................................................... 5

                 1.         Commerce’s Cost-Based PMS Adjustments Are Contrary To Law .......... 5

                 2.         Commerce’s Cost-Based PMS Adjustments Are Not Supported by
                            Substantial Evidence on the Administrative Record ................................. 7

                            a.         Electricity Costs ............................................................................. 8

                                       i.         No Significant Distortions ................................................. 8

                                       ii.        Proper Comparison of Normal Value with
                                                  Export Price ..................................................................... 11

                                       iii.       Calculation Errors ............................................................ 12

                            b.         Ferrochrome Costs ...................................................................... 14

                                       i.         No Significant Distortions ............................................... 14

                                       ii.        Proper Comparison of Normal Value with
                                                  Export Price ..................................................................... 17

                                       iii.       Calculation Errors ............................................................ 18

       B.        Commerce Erred in Its Application of the Differential Pricing Methodology .... 19

V.     CONCLUSION AND PRAYER FOR RELIEF ............................................................. 22



                                                                  i
            Case 1:21-cv-00077-SAV Document 27                                   Filed 08/10/21             Page 6 of 33




                                                TABLE OF AUTHORITIES

Cases

Beck v. Prupis,
 529 U.S. 494 (2000) ................................................................................................................... 21

Borusan Mannesmann Boru Sanayi Ve Ticaret A.S .v. United States,
 426 F. Supp. 3d 1395 (2020) ...................................................................................................... 5

Consol. Edison Co. v. NLRB,
 305 U.S. 197 (1938) ................................................................................................................. 8-9

Dong-A Steel Co. v. United States,
 475 F. Supp. 3d 1317 (2020) ...................................................................................................... 5

Dongbu Steel Co. v. United States,
 635 F.3d 1363 (Fed. Cir. 2011).................................................................................................. 19

Hyundai Steel Co. v. United States,
 483 F. Supp. 3d 1273 (CIT 2019) ............................................................................................. 4-5

Husteel Co. v. United States,
 426 F. Supp. 3d 1376 (2020) .............................................................................................. passim

Husteel Co. v. United States,
 476 F. Supp. 3d 1363 (2020) ................................................................................................... 5-6

Maracich v. Spears,
 570 U.S. 48 (2013) ..................................................................................................................... 21

Saha Thai Steel Pipe Pub. Co. v. United States,
 422 F. Supp. 3d 1363 (2019) ...................................................................................................... 5

Saha Thai Steel Pipe Pub. Co. v. United States,
 476 F. Supp. 3d 1378 (2020) ...................................................................................................... 6

Suramerica de Aleaciones Laminadas, C.A. v. United States,
 44 F.3d 978 (Fed. Cir. 1994) .................................................................................................... 8-9

Timex V.I., Inc. v. United States,
 157 F.3d 879 (Fed. Cir. 1998).................................................................................................... 21

Vicentin S.A.I.C. v. United States
 404 F. Supp. 3d 1323 (2019) ..................................................................................................... 12




                                                                    ii
            Case 1:21-cv-00077-SAV Document 27                                   Filed 08/10/21             Page 7 of 33




Statutes

19 U.S.C. § 1677b(a) ..................................................................................................................... 7

19 U.S.C. § 1677b(e) ..................................................................................................................... 6

19 U.S.C. § 1677f-1(d)(1)(A) ...................................................................................................... 19

19 U.S.C. § 1677f-1(d)(1)(B) ................................................................................................. 19-21

Administrative Determinations

Forged Steel Fluid End Blocks from the Federal Republic of Germany: Final Determination of
Sales at Less Than Fair Value, 85 Fed. Reg. 80018 (Dec. 11, 2020) .......................................... 10

Forged Steel Fluid End Blocks from the Federal Republic of Germany: Preliminary Affirmative
Countervailing Duty Determination, and Alignment of Final Determination with Final
Antidumping Duty Determination, 85 Fed. Reg. 31454 (May 26, 2020).................................... 14

Other Authorities

Implementation of the Findings of the WTO Panel in US-Zeroing (EC): Notice of
Determinations Under Section 129 of the Uruguay Round Agreements Act and Revocations
and Partial Revocations of Certain Antidumping Duty Orders, 72 Fed. Reg. 25261 (2007) ...... 19

Uruguay Round Agreements Act, Statement of Administrative Action, H.R. Doc. No.
103-316, vol. 1 (1994) reprinted in 1994 U.S.C.C.A.N 4040.................................................. 8, 20

Statement by President Trump on the Paris Climate Accord (June 1, 2017) .............................. 10




                                                                    iii
        Case 1:21-cv-00077-SAV Document 27               Filed 08/10/21   Page 8 of 33




I.     RULE 56.2 STATEMENT

       Pursuant to Rule 56.2(c)(1) of the Rules of this Court, BGH Edelstahl Siegen GmbH

(“BGH”), defendant-intervenor and plaintiff in the companion case BGH Edelstahl Siegen

GmbH v. United States, Court No. 21-00079 (CIT), hereby states the administrative decision

sought to be reviewed and the issues of law presented:

       A. Administrative Determinations Sought to be Reviewed

       The U.S. Department of Commerce (“Commerce”) published its contested final

determination in the Federal Register on December 11, 2020. Forged Steel Fluid End Blocks

from the Federal Republic of Germany: Final Determination of Sales at Less Than Fair Value, 85

Fed. Reg. 80018 (Dec. 11, 2020) (“Final Determination”); see also accompanying Issues and

Decision Memorandum (Dec. 7, 2020) (“IDM”). The final determination was amended by

notice published in the Federal Register on January 29, 2021. Forged Steel Fluid End Blocks

from the Federal Republic of Germany and Italy: Amended Final Antidumping Duty

Determination for the Federal Republic of Germany and Antidumping Duty Orders, 86 Fed. Reg.

7528 (Jan. 29, 2021) (“Amended Final Determination”). The weighted-average dumping margin

assigned to BGH was 4.79%.

       B. Issues Presented

       1.     Issue One: Whether Commerce’s cost-based particular market situation (“PMS”)

adjustment for BGH’s electricity and ferrochrome inputs is supported by substantial evidence on

the administrative record and otherwise in accordance with law?

       2.     Issue Two: Whether Commerce’s application of its differential pricing

methodology to BGH in this investigation is supported by substantial evidence on the

administrative record and otherwise in accordance with law?



                                               1
        Case 1:21-cv-00077-SAV Document 27               Filed 08/10/21     Page 9 of 33




II.    STATEMENT OF FACTS

       On January 15, 2020, Commerce published a notice of initiation of less-than-fair value

investigations on forged steel fluid end blocks from the Federal Republic of Germany, India and

Italy in the Federal Register. 85 Fed. Reg. 2394 (Jan. 15, 2020). In the investigation concerning

Germany, BGH was chosen as one of two mandatory respondents and was sent a questionnaire

dated February 10, 2020. BGH provided full, accurate and timely responses to all of

Commerce’s requests for information, submitting several thousand pages of responses,

documents and English translations.

       On July 23, 2020, Commerce published notice of its preliminary determination in the

Federal Register. 85 Fed. Reg. 44513 (July 23, 2020). In this preliminary determination, BGH

was assigned an estimated weighted-average dumping margin of 0.00%.

       After having extended the deadline for petitioner to file particular market situation

(“PMS”) allegations on several occasions, Commerce issued a post-preliminary determination

memorandum with respect to petitioner’s allegations on October 15, 2020. This memorandum

found that a PMS existed with respect to German electricity and ferrochrome costs. The finding

with respect to electricity costs was based entirely upon the preliminary determination in the

companion countervailing duty investigation.

       On November 9, 2020, interested parties, including BGH, submitted case briefs. On

November 18, 2020, interested parties, including BGH, submitted rebuttal briefs. Because

Commerce’s PMS adjustment with respect to German electricity costs was based entirely upon

the preliminary determination in the companion countervailing duty investigation, BGH cited to

information from that countervailing duty investigation in its case and rebuttal briefs. On

November 20, 2020, Commerce rejected BGH’s case brief and required BGH to file a redacted

version of the brief removing the references to information from the countervailing duty
                                                2
       Case 1:21-cv-00077-SAV Document 27               Filed 08/10/21     Page 10 of 33




investigation. On November 23, 2020, Commerce also rejected BGH’s rebuttal brief and

required BGH to file a redacted version of the brief removing the references to information from

the countervailing duty investigation.

       On November 24, 2020, Commerce held a virtual public hearing.

       On December 11, 2020, Commerce published notice of its final determination in the

Federal Register. 85 Fed. Reg. 80018 (Dec. 11, 2020). In this final determination, BGH was

assigned an estimated weighted-average dumping margin of 3.82%. In its final determination,

Commerce applied its differential pricing methodology to BGH and disregarded the negative

margins on non-dumped sales, a practice known as “zeroing.” Commerce even zeroed the

negative margins on CONNUMs that did not have any dumped transactions. Had Commerce

applied its normal average-to-average method to calculate BGH’s dumping margin or zeroed

only CONNUMs with dumped transactions, BGH’s dumping margin would have been 0.00%.

       On January 29, 2021, Commerce published notice of an amended final determination

relating to the calculation of BGH’s antidumping duty rate in the Federal Register. 86 Fed. Reg.

7528 (Jan. 29, 2021). In this amended final determination, BGH was assigned an estimated

weighted-average dumping margin of 4.79%.

III.   SUMMARY OF ARGUMENT

       In its final determination, Commerce made a cost-based particular market situation

(“PMS”) adjustment for BGH’s electricity and ferrochrome inputs. This adjustment had the

effect of increasing BGH’s total costs of manufacturing by almost 10% and caused the final

weighted-average dumping margin calculated for BGH to more than double in amount. This

cost-based PMS adjustment is contrary to the clear and consistent precedent of this Court, stating

that the antidumping statute does not authorize a particular market situation adjustment to the



                                                3
       Case 1:21-cv-00077-SAV Document 27               Filed 08/10/21    Page 11 of 33




cost of production when Commerce applies the sales-below-cost test to determine which home

market sales to exclude from the calculation of normal value. See, e.g., Hyundai Steel Co. v.

United States, 483 F. Supp. 3d 1273, 1279 (CIT 2019). The PMS adjustment also fails to meet

the other necessary requirements of the antidumping statute and is not supported by substantial

evidence on the administrative record. Namely, Commerce has failed to establish that there are

distortions present in the German electricity and ferrochrome markets or that the alleged

distortions prevent a proper comparison of normal value with export price or constructed export

price as required by statute. There are also numerous errors in Commerce’s calculation of the

PMS adjustment.

       In addition, Commerce’s standard method of calculating dumping margins in an

antidumping investigation is to compare the weighted-average of the normal values to the

weighted-average of the export prices without applying zeroing. Commerce may only deviate

from this standard methodology when the requirements of the exception for targeted dumping in

19 U.S.C. § 1677f-1(d)(1)(B) are met. This exception requires significant price differences in

export prices for the same product among purchasers, regions or time periods. Price differences

between different products are normal and do not give rise to the exception for targeted dumping

under the statute. It is therefore unlawful for Commerce to apply inter-product zeroing under the

guise of applying the exception in section 1677f-1(d)(1)(B). Commerce cannot zero out the

margins for CONNUMs that have no dumped transactions. Where a CONNUM has no dumped

transactions, the average-to-average methodology cannot mask targeted dumping because there

is no dumping.




                                                4
           Case 1:21-cv-00077-SAV Document 27              Filed 08/10/21     Page 12 of 33




IV.        ARGUMENT

      A.        Commerce Erred in Making PMS Adjustments to BGH’s Reported Cost of
                Manufacture

           In its final determination, Commerce made a cost-based particular market situation

(“PMS”) adjustment for BGH’s electricity and ferrochrome inputs. Final Margin Calculation

Memorandum, 2 (Appx002886, Appx086444). This adjustment had the effect of increasing

BGH’s total costs of manufacturing by almost 10% and caused the final weighted-average

dumping margin calculated for BGH to more than double in amount. Id. This cost-based PMS

adjustment is contrary to the clear and consistent precedent of this Court, stating that the

antidumping statute does not authorize a particular market situation adjustment to the cost of

production when Commerce applies the sales-below-cost test to determine which home market

sales to exclude from the calculation of normal value. See, e.g., Hyundai Steel Co. v. United

States, 483 F. Supp. 3d 1273, 1279 (CIT 2019). The adjustment also fails to meet the other

necessary requirements of the antidumping statute and is not supported by substantial evidence

on the administrative record.

           1.      Commerce’s Cost-Based PMS Adjustments Are Contrary To Law

           As this Court explained in Hyundai Steel, the Court has held repeatedly that the

antidumping statute does not authorize a particular market situation adjustment to the cost of

production when Commerce applies the sales-below-cost test to determine which home market

sales to exclude from the calculation of normal value. Hyundai Steel Co., 483 F. Supp. 3d at

1279 (citing Saha Thai Steel Pipe Pub. Co. v. United States, 422 F. Supp. 3d 1363, 1368-70

(2019); Husteel Co. v. United States, 426 F. Supp. 3d 1376, 1383-89 (2020); Borusan

Mannesmann Boru Sanayi Ve Ticaret A.S .v. United States, 426 F. Supp. 3d 1395, 1411-12

(2020); Dong-A Steel Co. v. United States, 475 F. Supp. 3d 1317, 1337-41 (2020); Husteel Co.

                                                   5
       Case 1:21-cv-00077-SAV Document 27                Filed 08/10/21     Page 13 of 33




v. United States, 476 F. Supp. 3d 1363, 1370-73 (2020); Saha Thai Steel Pipe Pub. Co. v. United

States, 476 F. Supp. 3d 1378, 1382-86 (2020)). In the Issues and Decision Memorandum to its

final determination, Commerce “acknowledge{s} the CIT decisions on this point” but

nevertheless imposes a cost-based PMS adjustment for BGH’s electricity and ferrochrome in

complete disregard of this Court’s consistent precedent. Issues & Decision Memorandum for

Final Determination, 16 (Dec. 7, 2020) (hereinafter, “IDM”) (Appx002293). In doing so,

Commerce simply repeats the same legal arguments that have already been considered and

rejected by this Court on numerous occasions. Accordingly, the Court must again reject the cost-

based PMS adjustments made in this case as contrary to the clear wording of the statute.

       In its numerous decisions concerning Commerce’s attempts to impose cost-based PMS

adjustments, this Court has provided a lengthy and detailed analysis of the applicable statutory

provisions and has always come to the conclusion that the statute cannot support the cost-based

PMS adjustments made by Commerce. A good example of this detailed analysis is Husteel. In

that case, the Court’s analysis stretches over six pages of the F. Supp. 3d version of the decision

and carefully considers each aspect of the relevant statutory provisions. See Husteel, 426 F.

Supp. 3d at 1383-89.

       In its detailed analysis in Husteel, the Court explained that, in imposing a cost-based

PMS adjustment,:

       Commerce chose a path not permitted by the statutory scheme. Commerce
       misappropriated the language of 19 U.S.C. § 1677b(e), which provides that when
       using constructed value, Commerce may use any reasonable calculation
       methodology if it finds a PMS affected the COP. . . .

       {T}here is nothing in the statutory scheme which can be read to grant Commerce
       the authority to modify the below cost sales test to account for a PMS. Indeed,
       the statute precludes a PMS adjustment to COP for the below cost sales analysis
       because it specifically lists the method of calculation and the adjustments to be
       made, and there is no ambiguity in this portion of the statute.

                                                 6
       Case 1:21-cv-00077-SAV Document 27                Filed 08/10/21       Page 14 of 33




Husteel, 426 F. Supp. 3d at 1387 (citations omitted). The Court further concluded:

       Ultimately, Commerce’s argument hinges upon a view that when Congress
       amended the statute in 2015 to add the PMS language to the constructed value
       section of the statute that it also amended the below cost sales test to allow
       Commerce to calculate the COP to account for a PMS. Undeniably Congress
       did not amend either section 1677b(b)(1) (below costs sales) or section
       1677b(f) (calculation of a cost of production) to allow for a PMS adjustment.
       . . . The words of the statute cannot support the adjustment made here by
       Commerce.

Husteel, 426 F. Supp. 3d at 1389 (emphasis added, footnote omitted).

       While Commerce “acknowledge{s} the CIT decisions on this point,” it makes no attempt

to raise any new arguments or differentiate this Court’s prior precedent. In fact, Commerce’s

entire discussion of whether a cost-based PMS adjustment is permitted by statute consists of only

two paragraphs in which it simply repeats the same legal arguments that have already been

considered and rejected by this Court on numerous occasions. See IDM at 16 (Appx002293).

Accordingly, based upon this Court’s prior precedent, the cost-based PMS adjustments made in

this case must be rejected as contrary to the clear wording of the statute.

       2.      Commerce’s Cost-Based PMS Adjustments Are Not Supported by
               Substantial Evidence on the Administrative Record

       In addition to being contrary to the clear wording of the statute, Commerce’s cost-based

PMS adjustments fail to meet the other necessary requirements of the antidumping statute and

are not supported by substantial evidence on the administrative record.

       As the Court stated in Husteel,:

       To establish the existence of a PMS, Commerce must demonstrate both that there
       are distortions present in the market and that those distortions prevent a proper
       comparison of normal value with export price or constructed export price. See 19
       U.S.C. § 1677b(a)(1)(B)(ii)(III), (C)(iii) (stating that home market or third market
       prices that Commerce determines are affected by a PMS which prevents a proper
       comparison with export price or constructed price cannot be used to calculate
       normal value). Those determinations must be supported by substantial evidence.

                                                  7
       Case 1:21-cv-00077-SAV Document 27                     Filed 08/10/21   Page 15 of 33




       The evidence must be sufficient that a reasonable mind might accept the evidence
       as adequate to support its conclusion while considering contradictory evidence.
       See Consol. Edison Co. v. NLRB, 305 U.S. 197, 229, 59 S. Ct. 206, 83 L. Ed. 126
       (1938); see also Suramerica de Aleaciones Laminadas, C.A. v. United States, 44
       F.3d 978, 985 (Fed. Cir. 1994).

Husteel, 426 F. Supp. 3d at 1390 (emphasis added).

       Thus, according to Husteel, in order for Commerce to establish the existence of a PMS, it

must demonstrate both:

       (1)        that there are distortions present in the market and

       (2)        that those distortions prevent a proper comparison of normal value with

                  export price or constructed export price.

The statute does not define “particular market situation,” but the Statement of Administrative

Action accompanying the Uruguay Round Agreements Act (“SAA”) provides examples of

significant distortions in the foreign home market that would “prevent a proper comparison”

between home market and U.S. prices. Uruguay Round Agreements Act, Statement of

Administrative Action, H.R. Doc. No. 103-316, vol. 1, at 822 (1994) reprinted in 1994

U.S.C.C.A.N 4040, 4162 (“SAA”).

             a.        Electricity Costs

                  i.      No Significant Distortions

       Commerce’s determination that a particular market situation exists with respect to the

German electricity market is not supported by substantial evidence on the administrative record

of the antidumping proceeding. In fact, the only “evidence” cited by Commerce in support of its

determination was the final determination in the concurrent countervailing duty investigation on

forged steel fluid end blocks. See IDM at 20-22 (Appx002297-002299). The only item from the

countervailing duty investigation that Commerce placed on the record of the antidumping



                                                    8
       Case 1:21-cv-00077-SAV Document 27               Filed 08/10/21    Page 16 of 33




investigation was the one-page benefit calculation. See Final Margin Calculation Memorandum,

Attachment V (Appx002895, Appx086810). Commerce refused to place any other part of the

record of the countervailing duty investigation on the record of the antidumping investigation

despite BGH’s specific request for Commerce to do so.

       For example, in its case brief, BGH specifically requested:

       To the extent that Commerce bases its decision on the countervailing duty rate, it
       must place the documents from the countervailing duty investigation, including
       those referenced in this paragraph, on the record of this antidumping duty
       investigation. Respondents must be given an opportunity to challenge the basis of
       the countervailing duty rate within this investigation and any subsequent judicial
       appeals.

BGH Case Br. at 12 (Appx002852). Not only did Commerce refuse this request, it required

BGH to redact all references to information from the record of the countervailing duty

investigation in its case brief and rebuttal brief. See Commerce Case Brief NFI Rejection Letter

(Nov. 20, 2020) (Appx002832-002833); Commerce Rebuttal Brief 2nd NFI Rejection Letter

(Nov. 23, 2020) (Appx002856-002857).

       Thus, contrary to its statutory obligations, Commerce refused to consider contradictory

evidence in making its determination. See Husteel, 426 F. Supp. 3d at 1390 (stating that

evidence supporting Commerce’s determination “must be sufficient that a reasonable mind might

accept the evidence as adequate to support its conclusion while considering contradictory

evidence”) (citing Consol. Edison Co. v. NLRB, 305 U.S. 197, 229, 59 S. Ct. 206, 83 L. Ed. 126

(1938); Suramerica de Aleaciones Laminadas, C.A. v. United States, 44 F.3d 978, 985 (Fed. Cir.

1994)). BGH has also brought an action before this Court challenging Commerce’s

countervailing duty determination. See BGH Edelstahl Siegen GmbH v. United States, Ct. No.

21-00080 (CIT).




                                                9
       Case 1:21-cv-00077-SAV Document 27                Filed 08/10/21     Page 17 of 33




       Commerce therefore erred in treating the countervailing duty determination as conclusive

and irrebuttable evidence of a particular market situation. When all evidence is objectively

considered, it is clear that no significant market distortions exist with respect to the German

electricity market. None of the programs that Commerce determined to be countervailable in its

countervailing duty determination provide German companies with any advantage with respect

to electricity costs as compared to the United States and other industrialized countries. See,

BGH Response to PMS Allegation, 2-4 & Attachments 4-5 (Jul. 24, 2020) (showing that German

electricity prices were far above those in the United States and other industrialized countries)

(Appx002521-002523, Appx002544-002554 & Appx002593-002603). Rather, these programs

represent additional taxes, surcharges and other costs that have been imposed upon German

companies in order to reduce the emission of greenhouse gases and meet the targets agreed to in

the Paris Agreement on the mitigation of greenhouse gas emissions. See Forged Steel Fluid End

Blocks from the Federal Republic of Germany: Final Affirmative Countervailing Duty

Determination, 85 Fed. Reg. 80011 (Dec. 11, 2020) and accompanying Issues & Decision

Memorandum.

       These environmental measures in no way provide any benefit to companies but rather

substantially increase a company’s production costs.1 This is supported by the factual

information that BGH submitted with its response to petitioner’s particular market situation

allegations. This factual information shows that electricity costs in Germany were far above

those in the United States and other industrialized countries. See, BGH Response to PMS




1
  In fact, the burden on U.S. manufacturers, including specifically the U.S. iron and steel
industry, was the stated reason for the United States’ withdrawal from the Paris Climate Accord.
See Statement by President Trump on the Paris Climate Accord (June 1, 2017).
                                                 10
       Case 1:21-cv-00077-SAV Document 27               Filed 08/10/21     Page 18 of 33




Allegation, 2-4 & Attachment 5 (Jul. 24, 2020). This factual information was never disputed by

Commerce or the petition.

       Accordingly, because electricity costs in Germany are far above those in the United

States and other industrialized countries, there is no factual basis to make a cost-based PMS

adjustment to BGH electricity costs.

               ii.     Proper Comparison of Normal Value with Export Price

       As explained above, the Court in Husteel found that, in order for Commerce to establish

the existence of a PMS, it must demonstrate both (1) that there are distortions present in the

market and (2) that those distortions prevent a proper comparison of normal value with export

price or constructed export price. Husteel, 426 F. Supp. 3d at 1390. Thus, even if the Court

were to find that Commerce’s finding of distortions were supported, it would still have to reject

the PMS adjustment to electricity costs because Commerce has completely failed to explain how

these distortions prevent a proper comparison of normal value with export price.

       As the Court noted in Husteel,:

       A PMS that affects costs of production would presumably affect prices for
       domestic sales and export sales so there would be no reason to adjust only the
       home market prices.

Husteel, 426 F. Supp. 3d at 1388. Discussing the facts presented in Husteel, the Court further

explained:

       Chinese overcapacity may affect the COP by lowering the price of HRC,
       however, it is unclear how that finding alone would support the determination that
       the home market price and export price (or constructed export price) cannot be
       compared because Commerce does not address whether costs would be lowered
       on both sides of the less than fair value equation. Therefore, Commerce’s PMS
       finding is unsupported by substantial evidence.

Id. at 1391-92 (citation omitted).




                                                11
       Case 1:21-cv-00077-SAV Document 27                 Filed 08/10/21      Page 19 of 33




       In the present case, it is beyond dispute that there is no difference in electricity costs for

the production of subject merchandise for domestic and export sale. The same electricity is used

to manufacture all products and the environmental measures discussed above do not vary in any

way between domestic and export sales. Accordingly, Commerce has failed to substantiate that

the claimed distortions in electricity costs prevent a proper comparison of normal value with

export price or constructed export price, and the cost-based PMS adjustment on electricity must

therefore be rejected.

               iii.      Calculation Errors

       Commerce’s calculation of the cost-based PMS adjustment on electricity also suffers

from several problems. First, Commerce simply attempts to apply the full ad valorem

countervailing duty rates calculated in the countervailing duty investigation without explaining

why the countervailing duties imposed in the CVD investigation do not already remedy the

alleged distortion in electricity costs. As the Court found in Vicentin, Commerce cannot simply

apply countervailing duty rates in an antidumping investigation as a cost-based PMS adjustment

without first explaining how the “CVD investigation and the resulting CVDs have not remedied

the distortion.” Vicentin S.A.I.C. v. United States, 404 F. Supp. 3d 1323, 1340 (2019). In the

absence of such an explanation, Commerce’s PMS adjustment must be rejected as unsupported

by substantial evidence. Id. (stating that “{u}nless and until Commerce explains why its CVD

investigation does not remedy the distortion found here, its determination that a PMS warrants

rejection of Argentine soybean prices is unsupported by substantial evidence”).

       In the present case, Commerce has again failed to explain how the CVD investigation on

fluid end blocks and the resulting CVDs have not remedied the alleged distortion in electricity

costs. Rather, Commerce simply takes the full ad valorem countervailing duty rates calculated in



                                                 12
        Case 1:21-cv-00077-SAV Document 27                Filed 08/10/21      Page 20 of 33




the countervailing duty investigation and uses them to increase the costs reported in the

antidumping investigation by the exact same amount, thereby increasing the antidumping duties

for the alleged countervailable benefit that is already being remedied by the countervailing

duties. Accordingly, as with the PMS adjustment in Vicentin, Commerce’s PMS adjustment on

electricity must be rejected as not supported by substantial evidence.

       A second problem is that Commerce fails to adequately explain its calculation of the cost-

based PMS adjustment to electricity costs. In its original calculation of the PMS adjustment,

Commerce’s overall adjustment to total costs of manufacture (“COM”) was less than 2%, with

the amount applicable to electricity being less than 0.5%. See PMS Cost Adjustment

Calculation, Attachment 1 (Oct. 14, 2020) (Appx086340). However, in Commerce’s final

determination, the overall adjustment to COM shot up to nearly 10%, with the amount applicable

to electricity being almost 7%. Final Margin Calculation Memorandum, Attachment IV (Dec. 8,

2020) (Appx086811).

       In its calculation memorandum, Commerce explains that it is trying to adjust the benefit

in the countervailing duty investigation to the period of investigation (“POI”) of the antidumping

case and adjust the countervailing duty rate from a percentage of total sales to a percentage of

COM. Id. at Attachment III (Appx002892, Appx086807). However, the result is nonsensical.

According to Commerce’s calculations, the benefit to be added to the actual electricity costs is

more than the costs themselves. Id. at Attachment IV (Appx086811) (compare POI Total

Electricity-Related Benefit (EUR) with Total Electricity Cost Per Trial Balance - POI (EUR)).

In essence, Commerce is claiming that a non-distorted cost of electricity in the German market

should have additional environmental taxes, fees and surcharges of more than 100% of the actual

costs of electricity, and this despite the fact that German electricity costs are already far above



                                                 13
       Case 1:21-cv-00077-SAV Document 27               Filed 08/10/21     Page 21 of 33




those in the United States and other industrialized countries. See, BGH Response to PMS

Allegation, 2-4 & Attachments 4-5 (Jul. 24, 2020) (Appx002521-002523, Appx002544-002554

& Appx002593-002603). Such a result strains all credibility and is clearly unreasonable.

       A third problem is that Commerce includes programs in its benefit calculation that have

nothing to do with electricity. For example, Commerce includes alleged benefits from sections

51, 54 and 55 of the Energy Tax Act even though the Energy Tax Act does not cover electricity

but rather is limited to other energy products such as heating oil and natural gas. See Forged

Steel Fluid End Blocks from the Federal Republic of Germany: Preliminary Affirmative

Countervailing Duty Determination, and Alignment of Final Determination with Final

Antidumping Duty Determination, 85 Fed. Reg. 31454 (May 26, 2020) and accompanying

Preliminary Decision Memorandum at 21. Commerce’s calculations also include alleged

benefits to a related company, RPS, that does not produce subject merchandise.

       For all of these reasons, Commerce’s PMS adjustment on electricity must be rejected as

not supported by substantial evidence on the administrative record.

           b.        Ferrochrome Costs

                i.      No Significant Distortions

       Commerce’s determination that a particular market situation exists with respect to

ferrochrome in Germany is not supported by substantial evidence on the administrative record of

the antidumping proceeding. Commerce’s determination is based solely upon information that

ferrochrome from Kazakhstan is imported into Germany and that the Kazakh producer

Kazachrome is state-controlled. See IDM at 24-25 (Appx002301-002302).

       However, data on imports of ferrochrome into industrialized countries show that the unit

values for ferrochrome imported into Germany are consistent with the unit values for



                                                14
       Case 1:21-cv-00077-SAV Document 27               Filed 08/10/21     Page 22 of 33




ferrochrome imported into other industrialized G20 countries. BGH Response to PMS

Allegation, 7-10 & Attachments 4 & 6 (Jul. 24, 2020) (Appx002526-002529, Appx002544-

002546 & Appx002634-002658). Additionally, data on exports of ferrochrome from Kazakhstan

shows that unit values for exports to Germany are consistent with the unit values for exports of

ferrochrome from Kazakhstan to other countries. Id.

       Commerce simply ignores this international data and uses only the “benchmark USGS

price” based on U.S. import prices. See IDM at 24-25 (Appx002301-002302). Thereby,

Commerce seems to impose an irrebuttable presumption that input prices in a foreign market that

are lower than U.S. input prices represent per se a particular market situation. No such per se

rule exists in the antidumping statute, and the statute was never intended to impose U.S. input

prices throughout the world. Rather, Commerce must give due weight to the entirety of the

evidence and consider evidence of prices in other countries. This evidence shows that German

ferrochrome prices are on a par with prices in other G20 countries. As such, German prices

cannot be seen as “particular.”

       Moreover, BGH submitted full invoices for all purchases of ferrochrome during five

months of the POI selected by Commerce. BGH Response to Section D Supplemental

Questionnaire, at App. SD-2 (Jun. 16, 2020) (Appx084083-084171). These invoices show that

all of the ferrochrome purchased by BGH was purchased from private companies in the EU or

Switzerland. BGH did not purchase any ferrochrome directly from Kazakhstan. These invoices

also show that almost all the ferrochrome purchased by BGH came from countries other than

Kazakhstan. Thus, BGH’s purchases of ferrochrome represented arm’s length transactions with

private European companies in the ordinary course of trade. These transactions therefore do not

meet the definition of a particular market situation.



                                                 15
       Case 1:21-cv-00077-SAV Document 27              Filed 08/10/21     Page 23 of 33




       While Commerce acknowledges that the information submitted by BGH shows that BGH

“did not purchase any ferrochrome directly from Kazakhstan, and that almost all the ferrochrome

it purchased came from countries other than Kazakhstan,” Commerce then completely ignores

this evidence, stating categorically that “PMS findings are market-based and not respondent-

specific.” IDM at 24 (Appx002301). Commerce cites to no authority for this statement, and it is

incorrect that PMS findings are categorically always market-based and cannot consider

respondent-specific information. As the Court explained in Husteel, Commerce has made both

market-based and respondent-specific PMS findings depending upon the facts presented in each

case. Husteel, 426 F. Supp. 3d at 1392 n.20 (citations omitted). Commerce’s discretion in

determining its methodology cannot be exercised in an arbitrary and unlawful manner. Id. In

this present case, BGH has presented extensive and uncontroverted evidence that it purchases no

significant amounts of ferrochrome originating in Kazakhstan. Commerce cannot simply ignore

this record evidence.

       In addition, Commerce’s exclusive reliance on the information supplied by petitioners is

unsupportable. Petitioners’ estimates concerning German ferrochrome requirements sourced

from imports, the percentage of total ferrochrome imports from Kazakhstan and the alleged

undervaluation of Kazakh ferrochrome prices are wildly inaccurate. First, petitioners ignore that

the European Union is a customs union where all goods produced in or imported into any

Member State can be freely circulated in any EU country. Therefore, calculations of

ferrochrome consumption and imports with respect to Germany alone do not accurately portray

the market for ferrochrome to which German companies have free access. Moreover, because

Germany has large seaports, much of the ferrochrome imported into Germany is not destined for

consumption in Germany but for circulation within the European Union. BGH Case Br. at 14



                                               16
          Case 1:21-cv-00077-SAV Document 27             Filed 08/10/21     Page 24 of 33




(Appx002854). While Commerce acknowledges BGH’s comments regarding the European

Union in its Issues & Decision memorandum, it provides no response to these comments. See

IDM at 23-25 (Appx002300-002302). Rather, Commerce simply continues to state that

“Kazakhstan is Germany’s largest source of ferrochrome imports,” completely disregarding that

ferrochrome imported into German seaports does not remain in Germany but circulates freely

throughout the European Union. IDM at 24 (Appx002301).

          Accordingly, Commerce’s determination that a particular market situation exists with

respect to ferrochrome in Germany is not supported by substantial evidence on the administrative

record.

                 ii.    Proper Comparison Of Normal Value With Export Price

          Commerce has also failed to show that any alleged distortions with respect to

ferrochrome would prevent a proper comparison of normal value with export price or

constructed export price as required by statute. See Husteel, 426 F. Supp. 3d at 1390. As with

electricity discussed above, ferrochrome is used without distinction in the production of subject

merchandise for both domestic and export sale, and Commerce has made no claim that costs

would not be similarly impacted on both sides of the less than fair value equation. Id. at 1388

(stating that a “PMS that affects costs of production would presumably affect prices for domestic

sales and export sales so there would be no reason to adjust only the home market prices”).

Accordingly, Commerce has failed to substantiate that the claimed distortions in ferrochrome

costs prevent a proper comparison of normal value with export price or constructed export price,

and the cost-based PMS adjustment on ferrochrome must therefore be rejected.




                                                 17
       Case 1:21-cv-00077-SAV Document 27               Filed 08/10/21    Page 25 of 33




               iii.   Calculation Errors

       Commerce’s calculation of the cost-based PMS adjustment on ferrochrome also suffers

from several problems. First, the source referenced by Commerce in its calculations for BGH’s

POI Ferrochrome Purchases Value (EUR) and BGH’s POI Ferrochrome Purchases Quantity

(KG) is “Exhibit D-3” to BGH’s April 27, 2020 Section D questionnaire response. Final Margin

Calculation Memorandum, Attachment IV (Appx086811). However, neither of the figures listed

in Commerce’s calculations can be found in Appendix D-3 to that questionnaire response.

Compare Final Margin Calculation Memorandum, Attachment IV (Appx086811) with BGH

Section D Response at App. D-3 (Apr. 27, 2020) (Appx081070-081072).

       Second, Commerce compares BGH actual purchases of ferrochrome with the general

“Ferrochromium” figure listed by the U.S. Geological Survey (“USGS”). Final Margin

Calculation Memorandum, Attachment IV (Appx086811). However, the USGS figure does not

list any identifying information about the product or sales covered. See Petitioner’s PMS

Allegations, Ex. 48 (June 15, 2020) (Appx003633-003635). As shown by BGH’s purchasing

documentation, ferrochrome varies in chromium and carbon content, and the relative content of

these and other materials affects the purchase price. Delivery terms (e.g., EXW, DDP, etc.) will

also affect the product’s end price. See BGH Response to Section D Supplemental

Questionnaire, at App. SD-2 (Appx084083-084171). Commerce’s PMS calculation makes no

account for these price differences. Comparing actual prices of specific grades to a general

average of non-descript grades will always result in a difference.

       Third, Commerce’s calculation is based exclusively on the USGS price of general

ferrochrome in the United States, and Commerce has rejected without explanation other evidence

on world ferrochrome prices placed on the record by BGH and the other mandatory respondent,



                                                18
        Case 1:21-cv-00077-SAV Document 27              Filed 08/10/21     Page 26 of 33




Schmiedewerke Gröditz GmbH (“SWG”). See BGH Response to PMS Allegation, 7-10 &

Attachments 4 & 6 (Appx002526-002529, Appx002544-002546 & Appx002634-002658); SWG

PMS Rebuttal Comments, 6-7 & Ex. 10 (Jul. 24, 2020) (Appx002667-002668). As discussed

above, Commerce must give due weight to the entirety of the evidence and consider evidence of

prices in other countries. There is no requirement in the antidumping statute that input prices in

a foreign market may not be lower than U.S. input prices.

        For all of these reasons, Commerce’s PMS adjustment on ferrochrome must be rejected

as not supported by substantial evidence on the administrative record.

   B.      Commerce Erred in Its Application of the Differential Pricing Methodology

        In its final determination, Commerce applied its differential pricing methodology to BGH

and disregarded the negative margins on non-dumped sales, a practice known as “zeroing.”

Commerce even zeroed the negative margins on CONNUMs that did not have any dumped

transactions. Had Commerce applied its normal average-to-average method to calculate BGH’s

dumping margin or zeroed only CONNUMs with dumped transactions, BGH’s dumping margin

would have been 0.00%.

        Commerce’s standard method of calculating dumping margins in an antidumping

investigation is to compare the weighted-average of the normal values to the weighted-average

of the export prices without applying zeroing (average-to-average comparison method (A-A

method)). See 19 U.S.C. § 1677f-1(d)(1)(A); see also Implementation of the Findings of the

WTO Panel in US-Zeroing (EC): Notice of Determinations Under Section 129 of the Uruguay

Round Agreements Act and Revocations and Partial Revocations of Certain Antidumping Duty

Orders, 72 Fed. Reg. 25261 (2007); Dongbu Steel Co. v. United States, 635 F.3d 1363, 1371-73

(Fed. Cir. 2011) (finding that it was unreasonable for Commerce to continue the practice of



                                                19
       Case 1:21-cv-00077-SAV Document 27               Filed 08/10/21     Page 27 of 33




zeroing in administrative reviews once Commerce decided to stop using zeroing in antidumping

duty investigations to comply with WTO treaty obligations). Zeroing is the practice of

disregarding the negative margins on non-dumped sales in calculating the antidumping duty rate.

       The differential pricing methodology is Commerce’s attempt to comply with the statutory

provisions of 19 U.S.C. § 1677f-1(d)(1)(B). This statutory provision is expressly listed as an

“EXCEPTION” to the normal rule of using the average-to-average comparison method in

calculating antidumping duties and permits Commerce to calculate antidumping duties by

comparing the weighted average of the normal values to the export prices (or constructed export

prices) of individual transactions (average-to-transaction comparison method (A-T method)) if

the following two requirements are fulfilled:

              (i) there is a pattern of export prices (or constructed export prices) for
       comparable merchandise that differ significantly among purchasers, regions, or
       periods of time, and

              (ii) {Commerce} explains why such differences cannot be taken into
       account using a method described in paragraph (1)(A)(i) or (ii).2

19 U.S.C. § 1677f-1(d)(1)(B)(i) & (ii).

       The current text of this section was added by Section 229 of the 1994 Uruguay Round

Agreements Act, which added new section 777A(d) to the Tariff Act of 1930. As explained by

the Statement of Administrative Action accompanying the Uruguay Round Agreements Act

(“SAA”), this statutory provision was based upon a concern that the average-to-average

methodology could conceal “targeted dumping,” and the SAA refers to this provision as the

“exception for targeted dumping.” See SAA, H.R. Doc. No. 103-316, vol. 1, at 843, 1994

U.S.C.C.A.N. at 4177-78.



2
  Paragraph (1)(A)(i) relates to the standard average-to-average comparison method. Paragraph
(1)(A)(ii) relates to the transaction-to-transaction comparison method (T-T method).
                                                20
       Case 1:21-cv-00077-SAV Document 27                Filed 08/10/21      Page 28 of 33




       According to fundamental principles of statutory construction, an agency’s interpretation

of a statute must comport with the plain meaning of the statute’s text. See Timex V.I., Inc. v.

United States, 157 F.3d 879, 882 (Fed. Cir. 1998). Moreover, the “terms in a statute should not

be construed so as to render any provision of that statute meaningless or superfluous.” Beck v.

Prupis, 529 U.S. 494, 506 (2000). It is also a general rule of statutory interpretation that an

“exception to a general statement of policy is usually read . . . narrowly in order to preserve the

primary operation of the provision.” Maracich v. Spears, 570 U.S. 48, 60 (2013) (internal

quotation marks omitted).

       By its explicit terms, the exception in section 1677f-1(d)(1)(B) applies only to a pattern

of export prices that differ significantly among purchasers, regions, or periods of time for

“comparable merchandise.” Accordingly, the exception in section 1677f-1(d)(1)(B) is concerned

with significant price differences for the same product among purchasers, regions or time

periods. Price differences between different products are normal and do not give rise to the

exception for targeted dumping under the statute.

       Therefore, the fact that an exporter may sell certain products below normal value and

other products above normal value does not trigger the exception in section 1677f-1(d)(1)(B) and

does not permit Commerce to deviate from its standard A-A method without zeroing. It is

therefore unlawful for Commerce to apply inter-product zeroing under the guise of applying the

exception in section 1677f-1(d)(1)(B). Therefore, Commerce cannot zero out the margins for

CONNUMs that have no dumped transactions. By definition, these CONNUMs cannot involve

targeted dumping because none of the transactions were dumped.

       As shown by the table in Appendix 1 to this brief, two of BGH’s U.S. CONNUMs had no

dumping at all. In fact, one of these CONNUMs represented the single largest number of



                                                 21
       Case 1:21-cv-00077-SAV Document 27                Filed 08/10/21      Page 29 of 33




transactions in the U.S. market (i.e., nearly 50 transactions), and not one of these transactions

was dumped. Because these two CONNUMs had no dumped transactions, they do not trigger

the targeted dumping exception in section 1677f-1(d)(1)(B). That exception applies only to

significant price differences within a CONNUM, which can mask targeted dumping under the

average-to-average methodology. Where a CONNUM has no dumped transactions, the average-

to-average methodology cannot mask targeted dumping because there is no dumping. The

narrow exception in the average-to-average methodology carved out by section 1677f-1(d)(1)(B)

does not permit inter-product zeroing (i.e., zeroing of negative margins on CONNUMs having no

dumped transactions). For the same reason, these CONNUMs should not be treated as

transactions passing the Cohen’s d test.

V.     Conclusion and Prayer for Relief

       For the reasons stated above, Commerce’s Final Determination is not supported by

substantial evidence on the administrative record or in accordance with the law or other

applicable legal standards. We therefore respectfully request that the Court remand this case to

Commerce for redetermination with instructions consistent with the arguments set forth above

and grant BGH such other further relief as the Court may deem appropriate.


                                              Respectfully submitted,

                                               /s/ Marc E. Montalbine
                                              Marc E. Montalbine*
                                              J. Kevin Horgan
                                              Gregory S. Menegaz
                                              Alexandra H. Salzman**
                                              DEKIEFFER & HORGAN, PLLC
                                              1090 Vermont Ave., N.W.
                                              Suite 410
                                              Washington, DC 20005
                                              Tel: (202) 783-6900
                                              Fax: (202) 783-6909

                                                 22
       Case 1:21-cv-00077-SAV Document 27              Filed 08/10/21     Page 30 of 33




                                             email: montalbine@dhlaw.de
Date: August 9, 2021                         Counsel to BGH Edelstahl Siegen GmbH




_____________
* Admitted to Virginia Bar; practice limited to Federal International Trade Matters pursuant to
D.C. Bar Rule 49(c)(2).
** Admitted to California Bar; practice supervised by attorneys of the firm who are active D.C.
Bar members pursuant to D.C. Bar Rule 49(c)(8).




                                               23
Case 1:21-cv-00077-SAV Document 27     Filed 08/10/21   Page 31 of 33




                          Appendix 1

                Antidumping Margin by CONNUM




                             24
                        Case 1:21-cv-00077-SAV Document 27                Filed 08/10/21        Page 32 of 33

                                                                                                    PUBLIC VERSION
                                                                                              Proprietary Information Deleted




                                                                                    TOTAL
                                                                                  Dumping                                              AD Rate
                                                                                  without                                            zeroing only
                                                 TOTAL      TOTAL                   inter‐   Total Net       AD Rate      AD Rate     CONNUMs
                                   TRANSACTIONS POSITIVE   NEGATIVE   TOTAL NET   product    US Sales        without     zeroing all     with
              CONNUMU               Per CONNUM DUMPING     DUMPING    DUMPING      zeroing     Value         Zeroing     CONNUMs dumping
 [                                                                                                                                                  ]
 [                                                                                                                                                  ]
 [                                                                                                                                                  ]
 [                                                                                                                                                  ]
 [                                                                                                                                                  ]
 [                                                                                                                                                  ]
 [                                                                                                                                                  ]
 [                                                                                                                                                  ]
     TOTAL:                    [                                                                         ]      ‐6.81%        4.79%       ‐5.67%




___________
Source: DOC Margin Program



                                                                25
        Case 1:21-cv-00077-SAV Document 27               Filed 08/10/21     Page 33 of 33




                              Word Count Certificate of Compliance


       This brief has been prepared utilizing Microsoft Word 2013 using a proportionally spaced

typeface (12 point Times New Roman font).

       In accordance with the Chambers Procedures of this Court, the undersigned certifies that

this brief complies with the word limitations set forth. Specifically, excluding those exempted

portions of the brief, as set forth in section 2(B)(1) of the Chambers Procedures, I hereby certify

that this brief contains 6,399 words. In accordance with the Chambers Procedures, this certified

word count is based on the word count feature in the word processing system (Microsoft Word)

used to prepare this brief.




                                               /s/ Marc E. Montalbine
                                              Marc E. Montalbine*
                                              DEKIEFFER & HORGAN, PLLC
                                              1090 Vermont Ave., N.W.
                                              Suite 410
                                              Washington, DC 20005
                                              Tel: (202) 783-6900
                                              Fax: (202) 783-6909
                                              email: montalbine@dhlaw.de
Date: August 9, 2021                          Counsel to BGH Edelstahl Siegen GmbH




_____________
* Admitted to Virginia Bar; practice limited to Federal International Trade Matters pursuant to
D.C. Bar Rule 49(c)(2).




                                                26
